Citation Nr: 1106084	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-06 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to an increased rating for degenerative joint 
disease glenohumeral joint with osteophyte supraspinatus 
tendonitis, previously contracture, right shoulder, status post 
right shoulder replacement, evaluated as 40 percent from 
September 1, 2005, to January 10, 2008.

2.  Entitlement to an increased rating for degenerative joint 
disease glenohumeral joint with osteophyte supraspinatus 
tendonitis, previously contracture, right shoulder, status post 
right shoulder replacement, evaluated as 60 percent disabling 
from March 1, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to May 1953.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The RO granted service connection and assigned a 20 percent 
rating for his right shoulder disability in an August 1953 rating 
decision.  The Veteran's right shoulder disability rating was 
increased to 40 percent from June 2004.  The Veteran underwent a 
right shoulder hemiarthroplasty in March 2005.  He was assigned a 
temporary total rating from March 2005 to September 2005.  The 
Veteran underwent right shoulder arthroplasty surgery in January 
2008.  He was assigned a 100 percent rating for his right 
shoulder disability from January 2008 to March 2009.  He has been 
assigned a 60 percent rating for his right shoulder disability 
from March 1, 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On March 8, 2005, the Veteran had surgical replacement of the 
right shoulder.

2.  The March 8, 2005, surgery was a failure and the Veteran 
experienced severe pain and weakness in his right shoulder and 
arm until he underwent another right shoulder replacement surgery 
on January 11, 2008.

3.  The Veteran has not been shown to have right flail shoulder.



CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for degenerative joint 
disease glenohumeral joint with osteophyte supraspinatus 
tendonitis, previously contracture, right shoulder, status post 
right shoulder replacement have been met from March 8, 2005, to 
April 1, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5051 (2010).

2.  The criteria for a 60 percent rating, but no higher, for 
degenerative joint disease glenohumeral joint with osteophyte 
supraspinatus tendonitis, previously contracture, right shoulder, 
status post right shoulder replacement, have been met from April 
1, 2006, to January 9, 2008.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5051, 5200-5203 (2010).

3.  The criteria for a rating in excess of 60 percent, but no 
higher, for degenerative joint disease glenohumeral joint with 
osteophyte supraspinatus tendonitis, previously contracture, 
right shoulder, status post right shoulder replacement, have not 
been met, from March 1, 2009.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5051, 5200-5203 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

In August 2006, prior to the rating decision on appeal, the RO 
sent a letter to the Veteran which advised him of the VCAA, 
including the types of evidence and/or information necessary to 
substantiate his claim and the relative duties upon himself and 
VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The August 2006 letter advised him of the bases for 
assigning ratings and effective dates if service connection is 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, VA has associated with the claims 
folder the Veteran's service treatment records, VA medical 
records, and private medical records.  The Veteran has been 
provided VA medical examinations.  The Veteran has been provided 
a hearing before a Veterans Law Judge.  The Veteran has not 
asserted, and the record does not indicate, that there are any 
additional pertinent records obtainable.  The Veteran has been 
accorded ample opportunity to present evidence and argument in 
support of the appeal.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As noted above, service connection was granted for right shoulder 
disability in an August 1953 rating decision; a 20 percent rating 
was assigned.  The Veteran's right shoulder disability rating was 
increased to 40 percent from June 2004.  The Veteran underwent a 
right shoulder hemiarthroplasty in March 2005.  He was assigned a 
temporary total rating from March 2005 to September 2005.    The 
Veteran underwent right shoulder arthroplasty surgery in January 
2008.  He was assigned a 100 percent rating for his right 
shoulder disability from January 2008 to March 2009.  He has been 
assigned a 60 percent rating for his right shoulder disability 
from March 1, 2009.

In August 2006 the Veteran submitted his claim for an increased 
rating.  As shown below, the Board finds that the Veteran met the 
criteria for a higher rating in the year prior to August 2006.  
See 38 C.F.R. § 3.400(o)(2).

As noted above, the Veteran was assigned a temporary 100 percent 
rating for his right shoulder disability from March 2005 to 
September 2005 following March 2005 right shoulder surgery.  The 
Board finds that under Diagnostic Code 5051 the Veteran met the 
criteria for a 100 percent rating for his right shoulder 
disability from March 8, 2005, to April 1, 2006.  This diagnostic 
code provides for a 100 percent rating for one year following 
shoulder replacement, with prosthetic replacement of the shoulder 
joint.  The Veteran underwent a right shoulder hemiarthroplasty 
on March 8, 2005.  The surgical records reveal that the Veteran's 
right humeral head was replaced with a prosthesis.  In April 2009 
a VA physician described the March 2005 procedure as a right 
shoulder replacement.  Consequently, the Board finds that the 
March 2005 right shoulder surgery is considered to be a right 
shoulder replacement and that the Veteran met the criteria for a 
100 percent rating from March 8, 2005, to April 1, 2006, pursuant 
to Diagnostic Code 5051.   

With regard to subsequent to April 1, 2006, and prior to January 
10, 2008, the Veteran had been assigned a 40 percent rating under 
Diagnostic Code 5201 for limitation of motion of his major arm.  
Based on the March 8, 2005, surgery being considered a shoulder 
replacement and based on the Veteran's post surgical symptoms, 
the Board finds that during this timeframe the Veteran met the 
criteria for a 60 percent rating under Diagnostic Code 5051.  
This diagnostic code provides for a 60 percent rating following 
shoulder replacement surgery of the major arm where there are 
chronic residuals consisting of severe painful motion, or 
weakness, in the affected extremity.  The VA medical records 
during this timeframe show that the Veteran had constant right 
shoulder pain, even when taking pain medication.  A February 2007 
VA treatment record notes that the Veteran had right shoulder 
pain that radiated to his axilla region and that he had pain with 
movement and with lifting even light objects.  An April 2007 VA 
treatment records notes that the Veteran reported that he had 
constant pain, that his range of right arm motion was decreasing, 
and that his right shoulder was worse than prior to the surgery 
in 2005.  A May 2007 private examination report notes that the 
March 2005 hemiarthroplasty of the Veteran's right shoulder had 
failed and that the Veteran was planning to undergo a reverse 
shoulder arthroplasty.  The Board recognizes that there are other 
records, including a June 2006 VA examination report, which do 
not reflect as much right shoulder disability as the records 
described above.  Regardless, holding all doubt in favor of the 
Veteran the Board finds that from April 1, 2006, until the 
Veteran's reverse shoulder arthroplasty in January 2008, the 
Veteran's right shoulder symptoms more nearly met the criteria 
for a 60 percent rating under Diagnostic Code 5051.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

In light of the grant of an increase from 40 to 60 percent just 
described, the Veteran has had either a 60 percent rating or a 
100 percent rating in effect for his right shoulder disability 
from March 8, 2005.  With regard to the 60 percent ratings, the 
Board notes that Diagnostic Code 5202 provides for an 80 percent 
rating for loss of head of the humerus (flail shoulder).  The 
medical evidence of record, including the June 2006 and May 2010 
VA examination reports, does not show that the Veteran has flail 
shoulder.  The Veteran does not meet the criteria for a rating in 
excess of the 60 percent ratings assigned under any applicable 
diagnostic code.  Accordingly, the Board finds that the Veteran 
has not met the criteria for a rating in excess of the assigned 
60 percent ratings at any time.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Code for the disability at issue.  The rating criteria 
contemplate not only his right shoulder symptoms but the severity 
of his disability.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations of 
the service-connected disability.  See 38 U.S.C.A. § 1155 
(Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration is not warranted.  


ORDER

A 100 percent rating is granted from September 1, 2005, to April 
1, 2006, and a 60 percent rating is granted from April 1, 2006, 
to January 9, 2008, for degenerative joint disease glenohumeral 
joint with osteophyte supraspinatus tendonitis, previously 
contracture, right shoulder, status post right shoulder 
replacement, subject to the law and regulations regarding the 
award of monetary benefits.

Entitlement to a rating in excess of 60 percent, from March 1, 
2009, for degenerative joint disease glenohumeral joint with 
osteophyte supraspinatus tendonitis, previously contracture, 
right shoulder, status post right shoulder replacement, is 
denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


